TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2019



                                        NO. 03-18-00684-CV


                           Sitterle Homes – Austin, LLC, Appellant

                                                 v.

         Amin-Patel Investments, LLC; Jaymini Patel; and Mitesh Patel, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
          REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on September 19, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to

the trial court for further proceedings. Appellees shall pay all costs relating to this appeal, both

in this Court and in the court below.